Case 1:21-cv-06335 Document1 Filed 07/26/21 Page 1 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AHMED ESSIMAIL JOBAH and EZ OXFORD
DELI GROCERY INC.,

Plaintiffs, COMPLAINT
Case No.:

-against-

UNITED STATES OF AMERICA,
UNITED STATES DEPARTMENT OF AGRICULTURE,
FOOD AND NUTRITION SERVICE,

Defendants.

 

x

The Plaintiffs, AHMED ESSIMAIL JOBAH and EZ OXFORD DELI GROCERY INC...
by their attorney, JESS M. BERKOWITZ, ESQ. complaining of the Defendants, UNITED
STATES OF AMERICA, UNITED STATES DEPARTMENT OF AGRICULTURE, FOOD
AND NUTRITION SERVICE, in the above-entitled action, respectfully allege as follows:

1. Jurisdiction over this cause is founded under Section 14 of the Food and Nutrition Act
of 2008 (7 U.S.C. §2023) and Section 279.7 of the Regulations of the United States Department
of Agriculture, Food and Nutrition Service (7 CFR § 279.7).

2. The Plaintiff, AHMED ESSIMAIL JOBAH, is a resident of the County of New York,
City and State of New York.

3. ‘The Plaintiff, EZ OXFORD DELI GROCERY INC., is a corporation duly licensed in
the State of New York, with its principal place of business located at No. 2035 1 Avenue, New
York, New York, 10029 wherein it owns and operates a retail grocery/convenience store.

4. The Plaintiff AHMED ESSIMAIL JOBAH is the sole shareholder and officer of the

Plaintiff, EZ OXFORD DELI GROCERY INC., in which he has invested his life savings
Case 1:21-cv-06335 Document1 Filed 07/26/21 Page 2 of 16

renovating said store with the installation of new furnishings, fixtures and equipment
necessary for the operation of a retail grocery/convenience store.

5. After establishing this business, on or about July 31, 2015, the Plaintiffs submitted
an application, in August, 2015, to the United States Department of Agriculture, Food and
Nutrition Service for authorization to participate as a retail owner in the Food Stamp
Program/Supplemental Nutrition Assistance Program. The Plaintiff's application was
approved by the Defendants in September, 2015. Prior to the incidents that gave rise to this
proceeding, the Plaintiffs’ performance and record in the Food Stamp Program, Supplemental
Nutrition Assistance Program has been exemplary and unblemished.

6. By letter of charges, dated October 1, 2019 the Defendants informed the Plaintiffs that
they were charged with violating Section 278.2(a) of Supplemental Nutrition Assistance Program
(SNAP) regulations as a result of accepting Supplemental Nutrition Assistance Program Benefits
in exchange for merchandise, which, in addition to eligible foods, include common non-food
items on three (3) separate occasions, annexed hereto as Exhibit “A”.

7. The Defendant’s attached Investigative Transaction Reports to said letter indicating
that on those three (3) occasions, May 16, 2019, May 19, 2019 and May 25, 2019, ineligible
items had been sold and as a result, the Plaintiffs’ business was being considered for
disqualification from the Supplemental Nutrition Assistance Program for a period of six (6)
months, or the imposition of a civil money penalty, if applicable, in lieu of the disqualification,
said Investigative Transaction Reports are annexed hereto as Exhibit “Bs

8. In response to the Defendant’s letter of charges, Plaintiff through his attorney
submitted a timely response in writing by letter dated October 7, 2019 refuting the allegations of

violations of the SNAP, requesting information pursuant to a FOLA demand contained therein,
Case 1:21-cv-06335 Document1 Filed 07/26/21 Page 3 of 16

stating that the store would suffer economically if disqualified for six (6) months and requesting
the imposition of a civil money penalty in licu of the six (6) month SNAP disqualification, copy
annexed hereto as Exhibit “C”.

9. By letter dated May 4, 2021, the Section Chief, Retailer Operations Division of the
USDA, Food and Nutrition Service, Supplemental Nutrition Assistance Program, Fredrick Conn,
issued a determination that the Plaintiffs should be disqualified from participation in the
Supplemental Nutrition Assistance Program for a period of six (6) months as a result of the
violations set forth in the letter of charges and Transaction Reports and denied Plaintiffs request
for the imposition of a civil money penalty in lieu of the disqualification, copy annexed hereto as
Exhibit “D”.

10. By letter dated May 10, 2021, Plaintiffs through their attomey, requested an
Administrative Review of the Retailer Operations Division’s determination to disqualify the
Plaintiffs from participation in the Supplemental Nutrition Assistance Program for a period of six
(6) months and again requested the imposition of a civil money penalty in lieu of the
disqualification, copy of which is annexed hereto as Exhibit “E”.

11. The Defendants have now rendered a decision to disqualify the Plaintiffs
from participation in the Supplemental Nutrition Assistance Program for a period of six
(6) months as a result of alleged sales of ineligible items in exchange for Electronic
Benefit Transfer Food Benefits as contained in a Final Agency Decision letter dated and
delivered on July 7, 2021 wherein they refused to impose civil money penalty in lieu of the
disqualification, a copy of which is annexed to the Complaint in this action as Exhibit
"PF". The Plaintiffs have at all times and continue to deny the allegations contained in

the letter of charges and the Transaction Reports.
Case 1:21-cv-06335 Document1 Filed 07/26/21 Page 4 of 16

12. That subsequent to each letter or decision a response or request for review was
timely taken by the Plaintiffs within the Defendants' administrative framework, and the result of
these appeals or reviews was to ultimately sustain and uphold the Defendants! decision to
disqualify the Plaintiffs from participating in the Supplemental Assistance Program for a period
of six (6) months.

13. Such determination has becn made without the Plaintiffs having been afforded the
opportunity to confront and examine witnesses, review unredacted information in the
Defendant's reports and the investigations and documents concerning same, and receive a
complete and unredacted documents pursuant to Plaintiffs’ demand for same under a Freedom Of
Information Act request, so they would be furnished all discovery material that form the basis of
the charges lodged against said Plaintiffs so they may adequately defend themselves.

14. This is a suit for judicial review of the determination and decision of the Defendants,
UNITED STATES OF AMERICA, UNITED STATES DEPARTMENT OF AGRICULTURE,
FOOD AND NUTRITION SERVICE, in accordance with the provisions of Title 7 United States
Code §2023 and CFR §279.7 of the Regulations of the United States Department of Agriculture,
Food and Nutrition Service pertaining to the Supplemental Nutrition Assistance Program.

15. The Plaintiffs categorically deny each and every charge or violation set forth by the
Defendants which constitute the grounds for the Plaintiffs disqualification as participants in the
Supplemental Nutrition Assistance Program for a period of six (6) months as described in the
letter of charges and Transaction Reports.

16. The Defendants’ decision to disqualify the Plaintiffs from participation in the
Supplemental Nutrition Assistance Program is arbitrary and capricious and without merit for the

following reasons:
Case 1:21-cv-06335 Document1 Filed 07/26/21 Page 5 of 16

(a) The failure of the Defendant’s Investigators to obtain a positive identification during
the three (3) instances wherein a clerk(s) at this owner’s store is alleged to have sold the
ineligible items and where the Plaintiff denies that such a person as identified in the Transaction
Reports annexed hereto as Exhibits “A”, “B” and “C”, worked in the store on the dates and times
in question.

(b) The fact that all of the so-called ineligible items allegedly sold were inexpensive
regular houschold items, based on and contained in the notations in the Investigative Transaction
Report, annexed hereto as Exhibits “A”, “B” and “C”,

(c) The unsuccessful attempt to have the owner's employee engage in accepting SNAP
benefits for cash, i.e., “trafficking” on May 25, 2019, as noted in Exhibit “D” of the Transaction
Reports.

(d) The unsuccessful attempt to have the owner's employee engage in accepting SNAP
benefits for “common ineligible nonfood items” on May 25, 2019, as noted in Exhibit “D” of the
Transaction Reports.

(e) The failure to provide the time spent in the store on each investigative visit, namely
the time of entry and departure, deprives the Plaintiffs of the opportunity to consider whether the
investigation was conducted for a sufficient period of time to be complete and thorough.

(f) The Plaintiffs have not been afforded an opportunity to confront and examine
witnesses, particularly the Defendants’ Investigators who investigated this business and charged
Plaintiffs with the violations of the Supplemental Nutrition Assistance Program Regulations.

17. In addition, The Defendants have failed to consider the following factors and
evidence in their decision:

(a) The Plaintiffs unblemished record as an owner participating in the Supplemental
Case 1:21-cv-06335 Document1 Filed 07/26/21 Page 6 of 16

Nutrition Assistance Program since 2015.

(b) The sanction of disqualification from participation in the Supplemental Nutrition
Assistance Program for six (6) months is excessive under the circumstances herein, if, in fact, the
charges lodged against the Plaintiffs are sustained.

(c) That according to Defendant's own records, common ineligible non-food items were
sold only three (3) times within a nine (9) day period and were of negligible value and negligible
profit.

18. It is submitted that the redactions in the Transaction Reports and Defendant's failure
to reveal the entry and departure time is designed to avoid the necessary disclosure of the period
of the time the investigator spent in the store, and the true identification of the clerk since the
store records would reveal who was working at the time each investigation was conducted.

19. Additionally, it is also submitted that the allegations contained in the Investigation
Transaction Reports are incredible and untrustworthy where one (1) FNS Investigator attempted
to entrap the employees into selling various common ineligible non-food items and in
exchanging Food Stamps for cash and was refused, wherein the clerk actually refused to violate
the SNAP regulations to benefit the undercover FNS Investigator.

20. Where the nature and total cost of the alleged common ineligible non-food items
purchased are as follows:

1. On May 16, 2019, one (1) Box of “Sunset” Heavy Weight Casual Premium Cutlery (24

Forks), @ $ 1.49 and one (1) Package of “Readi” Foam Plates (25 Plates-8 7/8”), @ $
1.49 as noted in Exhibit “A”.
2. On May 19, 2019 one (1) Package of “Readi” Foam Plates (25 Plates-8 7/8”), @$ 1.49

and one (1) Roll of “Bounty” The Quicker Picker Upper Paper Towels (114 2-Ply
Case 1:21-cv-06335 Document1 Filed 07/26/21 Page 7 of 16

Sheets), no price indicated, as noted in Exhibit “B”.
3. On May 22, 2019, one (1) Box of “Sunset” Heavy Weight Casual Premium Cutlery (24
Forks), no price indicated, one (1) Package of “Red & White” Premium Quality Bath
Tissue (4 count), @ $ 0.99 and one (1) Roll of “Bounty” The Quicker Picker Upper
Paper Towels (114 2-Ply Sheets), no price indicated, as noted in Exhibit “C”.
and are of such an insignificant amounts and on some items no prices are even indicated, the
penalty is excessive.

21. Itis further submitted that the failed attempt to entrap the non-English speaking
cashiers/clerks to exchange SNAP benefits for cash, i.c., “trafficking” on May 25, 2019, as noted
in Exhibit “D” of the Transaction Reports, and the incomplete and ambiguous Transaction
Reports must weigh heavily in favor in the Plaintiffs. Furthermore, it is inconceivable and
unreasonable to believe that this owner would jeopardize a solvent and successful business and
the source of his livelihood for the meager sum earned by the sale of these ineligible items.

22. Itis further submitted that where the Investigator continued to harass this business in
another failed attempt to entrap the non-English speaking owner’s employee in accepting SNAP
benefits for “common ineligible nonfood items” on May 25, 2019, as noted in Exhibit “D” of the
Transaction Reports should again weigh heavily in favor in the Plaintiffs. Not only is it
inconceivable and unreasonable to believe that this owner would jeopardize a solvent and
successful business and the source of his livelihood for the meager sum earned by the sale of
these ineligible items, it is incredible where the description given in Exhibit “D” claims that this
same person on one occasion allowed the sale of ineligible items then on another occasion
refused to allow the exchange of ineligible items.

23. That to disqualify this owner for a six (6) month period, merely due to alleged
Case 1:21-cv-06335 Document1 Filed 07/26/21 Page 8 of 16

“carelessness and poor supervision”, if it even occurred, will result in irreparable injury and
damage to this Plaintiffs if this disqualification is imposed.

24. The Defendants’ decision to disqualify the Plaintiffs from the Supplemental Nutrition
Assistance Program is arbitrary and capricious and is in violation of the Defendants’ own
Regulations.

25. The Plaintiffs have exhausted all administrative remedies herein.

WHEREFORE, the Plaintiffs’ respectfully requests this Court to review and set aside the
decision and determination of the Defendants, UNITED STATES OF AMERICA, UNITED
STATES DEPARTMENT OF AGRICULTURE, FOOD AND NUTRITION SERVICE to
disqualify this Plaintiff from the Supplemental Nutrition Assistance Program for six (6) months

and for such other and further relief as to this Court may be just and proper.

    

Dated: New York, New York
July 26, 2021

New York, New York 10013
$17) 733-7701
Case 1:21-cv-06335 Document1 Filed 07/26/21 Page 9 of 16

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
AHMED ESSIMAIL JOBAH and EZ OXFORD
DELI GROCERY INC.,
Plaintiffs, COMPLAINT
Case No.: 1:21-cv-6335
-againsl-
UNITED STATES OF AMERICA,

UNITED STATES DEPARTMENT OF AGRICULTURE,
FOOD AND NUTRITION SERVICE,

Defendants.

 

x

The Plaintiffs, AHMED ESSIMAIL JOBAH and EZ OXFORD DELI GROCERY INC..,
by their attorney, JESS M. BERKOWITZ, ESQ., complaining of the Defendants, UNITED
STATES OF AMERICA, UNITED STATES DEPARTMENT OF AGRICULTURE, FOOD
AND NUTRITION SERVICE, in the above-entitled action, respectfully allege as follows:

1. Jurisdiction over this cause is founded under Section 14 of the Food and Nutrition Act
of 2008 (7 U.S.C. §2023) and Section 279.7 of the Regulations of the United States Department
of Agriculture, Food and Nutrition Service (7 CFR § 279.7).

2. The Plaintiff, AHMED ESSIMAIL JOBAH, is a resident of the County of New York,
City and State of New York.

3. The Plaintiff, EZ OXFORD DELI GROCERY INC., is a corporation duly licensed in
the State of New York, with its principal place of business located at No. 2035 1* Avenue, New
York, New York, 10029 wherein it owns and operates a retail grocery/convenience store.

4. The Plaintiff AHMED ESSIMAIL JOBAH is the sole shareholder and officer of the

Plaintiff, EZ OXFORD DELI GROCERY INC., in which he has invested his life savings
Case 1:21-cv-06335 Document1 Filed 07/26/21 Page 10 of 16

renovating said store with the installation of new furnishings, fixtures and equipment
necessary for the operation of a retail grocery/convenience store.

5. After establishing this business, on or about July 31, 2015, the Plaintiffs submitted
an application, in August, 2015, to the United States Department of Agriculture, Food and
Nutrition Service for authorization to participate as a retail owner in the Food Stamp
Program/Supplemental Nutrition Assistance Program. The Plaintiff's application was
approved by the Defendants in September, 2015. Prior to the incidents that gave rise to this
proceeding, the Plaintiffs’ performance and record in the Food Stamp Program, Supplemental
Nutrition Assistance Program has been exemplary and unblemished.

6. By letter of charges, dated October 1, 2019 the Defendants informed the Plaintiffs that
they were charged with violating Section 278.2(a) of Supplemental Nutrition Assistance Program
(SNAP) regulations as a result of accepting Supplemental Nutrition Assistance Program Benefits
in exchange for merchandise, which, in addition to cligible foods, include common non-food
items on three (3) separate occasions, annexed hereto as Exhibit “A”.

7. The Defendant’s attached Investigative Transaction Reports to said letter indicating
that on those three (3) occasions, May 16, 2019, May 19, 2019 and May 25, 2019, ineligible
items had been sold and as a result, the Plaintiffs’ business was being considered for
disqualification from the Supplemental Nutrition Assistance Program for a period of six (6)
months, or the imposition of a civil money penalty, if applicable, in lieu of the disqualification,
said Investigative Transaction Reports are annexed hereto as Exhibit “B”.

8. In response to the Defendant’s letter of charges, Plaintiff through his attorney
submitted a timely response in writing by letter dated October 7, 2019 refuting the allegations of

violations of the SNAP, requesting information pursuant to a FOIA demand contained therein,

nN
Case 1:21-cv-06335 Documenti1 Filed 07/26/21 Page 11 of 16

stating that the store would suffer economically if disqualified for six (6) months and requesting
the imposition of a civil money penalty in lieu of the six (6) month SNAP disqualification, copy
annexed hereto as Exhibit “C”.

9. By letter dated May 4, 2021, the Section Chief, Retailer Operations Division of the
USDA, Food and Nutrition Service, Supplemental Nutrition Assistance Program, Fredrick Conn,
issued a determination that the Plaintiffs should be disqualified from participation in the
Supplemental Nutrition Assistance Program for a period of six (6) months as a result of the
violations set forth in the letter of charges and Transaction Reports and denied Plaintiff's request
for the imposition of a civil money penalty in lieu of the disqualification, copy annexed hereto as
Exhibit “D”,

10. By letter dated May 10, 2021, Plaintiffs through their attorney, requested an
Administrative Review of the Retailer Operations Division’s determination to disqualify the
Plaintiffs from participation in the Supplemental Nutrition Assistance Program for a period of six
(6) months and again requested the imposition of a civil money penalty in lieu of the
disqualification, copy of which is annexed hereto as Exhibit “E”.

11. The Defendants have now rendered a decision to disqualify the Plaintiffs
from participation in the Supplemental Nutrition Assistance Program for a period of six
(6) months as a result of alleged sales of ineligible items in exchange for Electronic
Benefit Transfer Food Benefits as contained in a Final Agency Decision letter dated and
delivered on July 7, 2021,wherein they refused to impose civil money penalty in licu of the
disqualification, a copy of which is annexed to the Complaint in this action as Exhibit
"F". The Plaintiffs have at all times and continue to deny the allegations contained in

the letter of charges and the Transaction Reports.
Case 1:21-cv-06335 Documenti1 Filed 07/26/21 Page 12 of 16

12. That subsequent to each letter or decision a response or request for review was
timely taken by the Plaintiffs within the Defendants' administrative framework, and the result of
these appeals or reviews was to ultimately sustain and uphold the Defendants’ decision to
disqualify the Plaintiffs from participating in the Supplemental Assistance Program for a period
of six (6) months.

13. Such determination has been made without the Plaintiffs having been afforded the
opportunity to confront and examine witnesses, review unredacted information in the
Defendant's reports and the investigations and documents concerning same, and receive a
complete and unredacted documents pursuant to Plaintiffs’ demand for same under a Freedom Of
Information Act request, so they would be furnished all discovery material that form the basis of
the charges lodged against said Plaintiffs so they may adequately defend themselves.

14. This is a suit for judicial review of the determination and decision of the Defendants,
UNITED STATES OF AMERICA, UNITED STATES DEPARTMENT OF AGRICULTURE.
FOOD AND NUTRITION SERVICE, in accordance with the provisions of Title 7 United States
Code §2023 and CFR §279.7 of the Regulations of the United States Department of Agriculture,
Food and Nutrition Service pertaining to the Supplemental Nutrition Assistance Program.

15. The Plaintiffs categorically deny each and every charge or violation set forth by the
Detendants which constitute the grounds for the Plaintiffs disqualification as participants in the
Supplemental Nutrition Assistance Program for a period of six (6) months as described in the
letter of charges and Transaction Reports.

16. The Defendants’ decision to disqualify the Plaintiffs from participation in the
Supplemental Nutrition Assistance Program is arbitrary and capricious and without merit for the

following reasons:
Case 1:21-cv-06335 Document1 Filed 07/26/21 Page 13 of 16

(a) The failure of the Defendant’s Investigators to obtain a positive identification during
the three (3) instances wherein a clerk(s) at this owner’s store is alleged to have sold the
ineligible items and where the Plaintiff denies that such a person as identified in the Transaction
Reports annexed hereto as Exhibits “A”, “B” and “C”, worked in the store on the dates and times
in question.

(b) The fact that all of the so-called ineligible items allegedly sold were inexpensive
regular household items, based on and contained in the notations in the Investigative Transaction
Report, annexed hereto as Exhibits “A”, “B” and “C”.

(c) The unsuccessful attempt to have the owner’s employee engage in accepting SNAP
benefits for cash, i.e., “trafficking” on May 25, 2019, as noted in Exhibit “D” of the Transaction
Reports.

(d) The unsuccessful attempt to have the owner’s employee engage in accepting SNAP
benefits for “common ineligible nonfood items” on May 25, 2019, as noted in Exhibit “D” of the
Transaction Reports.

(ec) The failure to provide the time spent in the store on each investigative visil, namely
the time of entry and departure, deprives the Plaintiffs of the opportunity to consider whether the
investigation was conducted for a sufficient period of time to be complete and thorough.

(f) The Plaintiffs have not been afforded an opportunity to confront and examine
witnesses, particularly the Defendants’ Investigators who investigated this business and charged
Plaintiffs with the violations of the Supplemental Nutrition Assistance Program Regulations.

17. In addition, The Defendants have failed to consider the following factors and
evidence in their decision:

(a) The Plaintiff's unblemished record as an owner participating in the Supplemental
Case 1:21-cv-06335 Documenti1 Filed 07/26/21 Page 14 of 16

Nutrition Assistance Program since 2015.

(b) The sanction of disqualification from participation in the Supplemental Nutrition
Assistance Program for six (6) months is excessive under the circumstances herein, if, in fact, the
charges lodged against the Plaintiffs are sustained.

(c) That according to Defendant's own records, common ineligible non-food items were
sold only three (3) times within a nine (9) day period and were of negligible value and negligible
profit.

18. It is submitted that the redactions in the Transaction Reports and Defendant’s failure
to reveal the entry and departure time is designed to avoid the necessary disclosure of the period
of the time the investigator spent in the store, and the truc identification of the clerk since the
store records would reveal who was working at the time each investigation was conducted.

19, Additionally, it is also submitted that the allegations contained in the Investigation
Transaction Reports are incredible and untrustworthy where one (1) FNS Investigator attempted
to entrap the employees into selling various common ineligible non-food items and in
exchanging Food Stamps for cash and was refused, wherein the clerk actually refused to violate
the SNAP regulations to benefit the undercover FNS Investigator.

20. Where the nature and total cost of the alleged common ineligible non-food items
purchased are as follows:

1. On May 16, 2019, one (1) Box of “Sunset” Heavy Weight Casual Premium Cutlery (24

Forks), @ $ 1.49 and one (1) Package of “Readi” Foam Plates (25 Plates-8 7/8”), @ $
1.49 as noted in Exhibit “A”.
2. On May 19,2019 one (1) Package of “Readi” Foam Plates (25 Plates-8 7/8”), @$ 1.49

and one (1) Roll of “Bounty” The Quicker Picker Upper Paper Towels (114 2-Ply
Case 1:21-cv-06335 Document1 Filed 07/26/21 Page 15 of 16

Sheets), no price indicated, as noted in Exhibit “B”.
3. On May 22, 2019, one (1) Box of “Sunset” Heavy Weight Casual Premium Cutlery (24
Forks), no price indicated, one (1) Package of “Red & White” Premium Quality Bath
Tissue (4 count), @ $ 0.99 and one (1) Roll of “Bounty” The Quicker Picker Upper
Paper Towels (114 2-Ply Sheets), no price indicated, as noted in Exhibit “C”.
and are of such an insignificant amounts and on some items no prices are even indicated. the
penalty is excessive.

21. It is further submitted that the failed attempt to entrap the non-English speaking
cashiers/clerks to exchange SNAP benefits for cash, i.c., “trafficking” on May 25, 2019, as noted
in Exhibit “D” of the Transaction Reports, and the incomplete and ambiguous Transaction
Reports must weigh heavily in favor in the Plaintiffs. Furthermore, it is inconceivable and
unreasonable to believe that this owner would jeopardize a solvent and successful business and
the source of his livelihood for the meager sum earned by the sale of these ineligible items.

22. It is further submitted that where the Investigator continued to harass this business in
another failed attempt to entrap the non-English speaking owner’s employee in accepting SNAP
benefits for “common ineligible nonfood items” on May 25, 2019, as noted in Exhibit “D” of the
Transaction Reports should again weigh heavily in favor in the Plaintiffs. Not only is it
inconceivable and unreasonable to believe that this owner would jeopardize a solvent and
successful business and the source of his livelihood for the meager sum earned by the sale of
these ineligible items, it is incredible where the description given in Exhibit “D” claims that this
same person on one occasion allowed the sale of ineligible items then on another occasion
refused to allow the exchange of ineligible items.

23. That to disqualify this owner for a six (6) month period, merely due to alleged
Case 1:21-cv-06335 Documenti1 Filed 07/26/21 Page 16 of 16

“carelessness and poor supervision”, if it even occurred, will result in irreparable injury and
damage to this Plaintiffs if this disqualification is imposed.

24. The Defendants' decision to disqualify the Plaintiffs from the Supplemental Nutrition
Assistance Program is arbitrary and capricious and is in violation of the Defendants' own
Regulations.

25. The Plaintiffs have exhausted all administrative remedies herein.

WHEREFORE, the Plaintiffs’ respectfully requests this Court to review and set aside the
decision and determination of the Defendants, UNITED STATES OF AMERICA, UNITED
STATES DEPARTMENT OF AGRICULTURE, FOOD AND NUTRITION SERVICE to
disqualify this Plaintiff from the Supplemental Nutrition Assistance Program for six (6) months

and for such other and further relief as to this Court may be just and proper.

   

Dated: New York, New York
July 26, 2021

New York, New York 10013
9T7) 733-7701

 
